DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1 and 2-21 are allowed.
The following is an examiner’s statement of reasons for allowance:.

Claim 1 is allowed because applicant has included the limitation of objected dependent claim 2 into claim 1.  The combination of the best available prior arts fails to expressly teach the limitation, identifying one or more anchor images in the video; determining an object of interest of a 2D surface based on the identified one or more anchor images; and executing perspective correction on the video based on the object of interest of the 2D surface for display on the second device.

Dependent claims 3-6 are allowed by virtue of dependency.


Claim 10 is allowed because applicant has made the objected dependent claim into independent claim .The combination of the best available prior arts fails to expressly teach the limitation, wherein the stabilizing video received from the first device for display on the second device comprises pausing the video on the display on the second device; wherein the input comprises annotations.


Claim 15 is a device claim and its element are similar in scope and function of the allowable method claim 10. Therefore claim 15 is allowed.

Dependent claims 16-21 are allowed by virtue of dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.